DETAILED ACTION
This office action is in response to communication filed on 12 March 2021.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 12 March 2021, Applicant amended claims 1 and 10.  Applicant previously cancelled claims 5 – 9 and 14 – 18. 

Amendments to claims 1 and 10 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 4, 10 – 13, and 19 are maintained.


Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees.  Surveying products with customers is certainly a marketing activity and managing personal behavior, which are categorized under one of the examples of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.   The addition of the level of popularity being based on a type of client device could mean a broad range of things, especially since Examiner can find no support in Applicant’s disclosure.  Being based on something is generally thought to mean it is included in the determination, but not to what extent.  The data could merely come from a client device and be based on a type of client device, as Applicant has claimed.  This is not a technical improvement, because a part of making a determination is not a technical function.  This merely adds detail to the abstract idea.  Nowhere does Applicant claim a “real-time popularity of each product” as they argue in the current remarks.  Those functions of determining what product identifiers are in the message, providing selectable graphics in response to the message, providing a product combination and identifiers, and providing the ability to purchase a product are all abstract, and do not require technology to be performed.  They can be mere observation and subsequent person to person interaction.  The additional elements of a client device in those limitations is when the separate determination of significantly more takes place, and a client device is neither specific nor necessary to perform these steps.  The assertion that “data must be received, reviewed and the product combination must be identified” is merely abstract and in no way an improvement to any computer technology.  Receiving and reviewing steps are not technical functions and certainly are not an improvement to a technology or technological field.  The claim to messages on a device is not rooted in technology as Applicant argues.  Rather, the technology is used as a mere tool, and not claimed in a way as to integrate the technology into the claim language as to be essential.  Even if one were to say that the popularity is based on type client device that just means that the data has an additional category.  This category could be anything and not change the functionality of the system, because you are not using the technology of the client device to attach that label to data that you are analyzing.  Again, the determining and responding steps could absolutely be performed without technology.  One example is direct visual observation and then responding to a message viewed in a verbal manner.  Additionally, allowing for purchasing products is a simple person to person interaction.  It is the basest of steps in a transaction. Regardless, the use of the device and messaging as it is intended and as it has long been utilized is not an improvement or a valid argument that the technology is required to perform the function claimed.

In the remarks regarding independent claims 1 and 10, Applicant argues that prior art does not disclose the popularity level of products based on a type of client device. Examiner respectfully disagrees.  Marsico teaches sending QR codes, which are graphics individualized to represent some text or numbers.  Specifically, paragraph 41 of Marsico at least teaches receiving a message from the survey and then follow up survey solicitations are then validated, stored, analyzed, which is equivalent to selecting product records based on the received selection and attribute data.  Norris is relied upon to teach purchasing of products and initiating a sale in at least paragraphs 4 and 5, by disclosing that a user can make a selection that confirms a purchase.  Additionally, Rosenberg teaches popularity of items to be purchased that are sent in messages to a client device. Marsico teaches that there is a categorization of popularity, which can be found in paragraph 40.  Additionally, paragraph 67 of Marsico teaches identifying that surveying entities have similar classification to another surveying entity, which are user devices.  Since Applicant’s specification describes that the determination of popularity for a single client device and compares profiles of users of separate client devices, this is equivalent to classification of surveying entities, which is equivalent to basing the level of popularity on client device type, as is understood to be disclosed by the Applicant.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 10 – 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 10 now recite that the level of popularity of products are based on a type of client device.  Applicant points to paragraph [0069] in their own specification as purportedly teaching this limitation.  However, this portion of their specification describes determining popularity of an item for a particular client device, and at most compares profiles of users and not the type of client device.  It does not disclose that the popularity itself is based on a type of client device.  Type of client device is not described at all, so this considered new matter.  Dependent claims are also rejected as they are dependent on independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 10 – 13, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite storing data records with selectable keywords, storing records containing attribute data, receiving messages, retrieving data records responsive to receiving, transmit selectable graphics, receive a selection of the selectable graphics to initiate a sale, and provide a level of popularity of products in the combination. The dependent claims further define the situation and type of data that is sent and received.  This amounts to a certain method of organizing human activity, because it is both marketing behavior (surveying) and managing personal interactions and transactions.  Both are examples defined as one of the examples of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a server storing data records and a client device communicating via a network that is essentially applying a computer to the abstract ideas claimed. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed client device using a network to communicate with a server is merely automating the communication that would otherwise be abstract in the claimed surveying technique.  Storing and retrieving data in memory through a network communication is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) (Storing and retrieving information in memory-Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-9) (computer receives and sends information over a network - buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 10 – 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2014/0231502 (hereinafter, Marsico) in view of U.S. P.G. Pub. US 2004/0148219 (hereinafter, Norris) in view of U.S. P.G. Pub. 2007/0214182 (hereinafter, Rosenberg).

Regarding claim 1, Marsico teaches a data collection system, comprising: 
a plurality of graphical identifiers affixed to respective ones of a plurality of objects, each graphical identifier encoding a respective one of a plurality of location identifiers (¶ 8, “According to another aspect, the subject matter described herein includes systems and methods for collecting metadata, such as deployment location, customer service representative identification information, intra-store location and other types of information that is related to a survey, but that is not a survey response per say. Such survey metadata associated with embodiments of the scan-based survey platform is referred to herein as auxiliary survey information and may be encoded in a survey scan code.”) (¶ 38, “Exemplary subject-specific survey content data is presented in Table 4, shown in FIG. 4. Each exemplary survey content record in Table 4 includes a QR code identifier 300, a SurveyingEntityID 302, a location type indicator 304, QR code descriptor text descriptor information 306, and subject-specific survey identification information 308. It will be appreciated, in the sample data shown in Table 4, that the QR code identifier values chosen incorporate the SurveyingEntityID value in the first three digits (i.e., 001). As such, the QR code assigned to the subject-specific survey area "Wait Staff Service" includes information that is sufficient to explicitly identify both the surveying entity (i.e., "Luigi's Pizzeria") with which the survey is associated and the subject-specific survey area (i.e., "Wait Staff Service").”) (¶ 71, “In an alternate embodiment, information that can be used to identify the associated surveying entity may be separately encoded in the scanable graphic icon. The surveying entity may download and print or otherwise display these scanable graphic icons at various locations within, for example, a restaurant so that they may be scanned by a patron/user of mobile communication device 100.”); 
a server storing a plurality of response data records, each record including a plurality of selectable keywords; at least one of the records including an action identifier; the server configured to: store a plurality of product records containing attribute data for respective ones of the plurality of products; receive a message from a client device, the message containing one of the plurality of product identifiers extracted by the client device from an image of one of the graphical identifiers; responsive to receiving the message, retrieve one of the response data records, and transmit a first message with the selectable keywords of the retrieved response data record to the client device; receive, from the client device, a selection of one of the selectable keywords; and based on the selection received from the client device and the product identifier, select a set of the product records representing a product combination, based on the attribute data of the product corresponding to the product identifier contained in the message received from the client device; and transmit, a second message with a plurality of selectable graphics, a set of product identifiers for the product combination associated with the plurality of selectable graphics (¶ 7, “The survey questions and/or survey content is displayed to a user of the survey client module. The user (e.g., mobile smartphone user) responds to the displayed survey questions and/or survey content and the user's survey response option selection information is communicated to the server application. The server application is adapted to store, analyze and generate reports based on the provided survey response option selection information.”) (¶ 29, “Shown in FIG. 15 is yet another example of a scanable survey response code in accordance with an embodiment of the subject matter described herein, where the scanable QR code includes information that identifies or can be used to identify a service or good, such as, for example, a type of coffee drink. In this example, customer's coffee cup 630 is printed so as to incorporate a scanable survey QR code 632 that includes encoded information that can be used to identify the type or size of coffee drink that the customer purchased (e.g., grande, venti, "chai latte", etc.) as well as a survey response identifier (e.g., "tasted great"). When the QR code 632 is scanned, the goods-identifying information along with the survey response identifying information is communicated to an application server associated with the survey system, in a manner similar to that previously described herein.”) (Examiner’s Note: food and service are a combination of products provided to the client device, particularly when one notes that products can be both goods and services, products is not interchangeable with goods in the terms of the art of marketing; additionally it is known to one having ordinary skill in the art that QR codes are a type of graphic) (¶ 41, “the subject-specific survey content includes the response statements/options "Service Was Poor" and "Service Was Great!" Further associated with the "Service Was Poor" response option are five follow-up survey response options that are presented to the user in the event that user selects the "Service Was Poor" response option. User input with regard to these subject-specific survey and associated follow-up survey solicitations is communicated from the mobile device to the server application where it is validated, stored, analyzed and reported to the surveying entity. It will be appreciated that additional follow-up survey content, associated with some or all of the five follow-up response options, may be provisioned and communicated to a user during the course of a survey transaction/session and as such multiple levels of follow-up survey content "nesting" is contemplated”) (¶ 70, “The surveying entity may implicitly or explicitly define a primary survey question, such as "How was the service?" In the case of an explicitly defined primary survey question, the literal question may be stored in a data structure or database associated with data storage module 212. One or more responses associated with the primary survey question are also defined and stored in data storage module 212. Exemplary responses might include, "My Service Was Poor" and "My Service Was Good". In one exemplary embodiment, a code is associated with each defined response to the primary survey question. As such, the code is explicitly associated with the response and implicitly associated with the primary survey question. Exemplary survey content data is presented in Table 11, shown in FIG. 11A. Each exemplary survey content record in Table 11 includes a QR code identifier 400, a SurveyingEntityID 402, a store/site ID 404, a location type indicator 406, a response ID 408, QR code descriptor text descriptor information 410, and follow-up survey identification information 412. It will be appreciated, in the sample data shown in Table 11, that the QR code identifier values chosen incorporate the SurveyingEntityID value in the first digit. As such, the QR code assigned to the survey response option "My Service Was Poor" includes information that is sufficient to explicitly identify both the surveying entity (i.e., "Luigi's Pizzeria") with which the survey is associated and the survey response option (i.e., "My Service Was Poor"). It will also be appreciated that, in this particular example, the survey question itself (i.e., "How was the service?") is implicit and may be inferred from the possible survey response options that are available. Hence, in one sense, the QR code can also be thought of as including a triplet of survey-related information sufficient to identify a surveying entity, a survey response, and, implicitly, an associated survey question. Also provisioned in Table 11 and incorporated in the associated QR scan-code 400 is what is referred to herein as auxiliary survey information. In this example, the auxiliary survey information includes location information, such as a retail location or store/site location (e.g., Luigi's Pizzeria store #1). In one type of implementation, such location information may be thought of as information which can be used to identify the deployment location associated with a survey scan-code. This location information should not be confused with user- or mobile device-provided geo-location information, such as Global Positioning System (GPS) coordinates provided by a GPS module in a user's smartphone. The location information described here is location information that is statically encoded within a survey scan-code, such as a QR code. Location information may also include intra-store or intra-site location information (e.g., Table #2, Table #8, inside seating area, outside seating area, bar area, upstairs, downstairs, etc.). It will be appreciated that such auxiliary survey information may be incorporated in a scan code as a concatenated string of digits or characters, or may alternatively represented in the scan code as a hash value consisting of numbers or characters that can be interpreted by the server in manner such that the associated auxiliary survey information can be resolved/identified. Tables 12 through 15 in FIGS. 11A and 11B illustrate exemplary data and data structures that may be used by server application module 202 to facilitate the provisioning and subsequent processing of survey content information and auxiliary survey information in one exemplary embodiment of the subject matter described herein.”) (¶ 78, “floor-plan layout of a retail store 600 is illustrated. A location on the left side of the store is labeled 602 in the diagram, while another location on the right side of the store is labeled 604. In the area labeled 602, a scanable QR code 604 is placed that includes encoded information that identifies the client/store (e.g., Luigi's Pizza--store 1), a survey response (e.g., "my service was poor"), and a location or physical object within the store/premises.”) (See Fig. 12 demonstrating a QR code, equivalent to a graphical identifier, on a restaurant bill, that indicates location and initial response to survey) (See Fig. 11B showing follow up survey responses) (¶ 82, “Shown in FIG. 15 is yet another example of a scanable survey response code in accordance with an embodiment of the subject matter described herein, where the scanable QR code includes information that identifies or can be used to identify a service or good, such as, for example, a type of coffee drink. In this example, customer's coffee cup 630 is printed so as to incorporate a scanable survey QR code 632 that includes encoded information that can be used to identify the type or size of coffee drink that the customer purchased (e.g., grande, venti, "chai latte", etc.) as well as a survey response identifier (e.g., "tasted great"). When the QR code 632 is scanned, the goods-identifying information along with the survey response identifying information is communicated to an application server associated with the survey system, in a manner similar to that previously described herein.”). Marsico does not explicitly teach that the selectable keyword allows for a purchase of a product.  However, in the analogous art of surveying for data collection, Norris teaches wherein a selection of at least one of the plurality of selectable graphics initiates a sale with the client device to purchase at least one of the products within the product combination (¶¶ 4-5, “When the user selects the item corresponding to "movies," a second menu replaces the first menu. The second menu also has several items from which the user can make a selection. For example, a first item of the second menu may correspond to "action movies," and a second item of the second menu may correspond to "comedy movies."  When the user selects the item corresponding to "action movies," a third menu replaces the second menu. The third menu similarly has a several items, each corresponding to a movie which is available for the user to view. When the user selects the item corresponding to a particular movie, the user is prompted to confirm their purchase. After the user confirms their purchase, the user can watch the particular movie on the television.”).
Marsico teaches determining a level of popularity of each of the products of the product combination (¶ 37, “For example, a response option may be categorized as "positive", "negative", or "neutral." Multiple response disposition categories may be associated with a single response option. As such, survey responses collected from users can be quickly grouped, analyzed and displayed according to disposition category.”).  Marsico doesn’t teach that the sending of messages includes the popularity level.  However, in the analogous art of messaging customers about purchases, Rosenberg teaches providing, as part of the second message, a level of popularity of each of the products of the product combination (¶ 34, “the establishment media server is enabled to send a message to the portable computing device of a patron of an establishment indicating the number of pending media selections within a current playlist for that establishment, (d) the establishment media server is enabled to send a message to the portable computing device of a patron of an establishment indicating the total time of media play pending in a current playlist for that establishment, (e) the patrons of an establishment may send rating data to the establishment media server relating to a media item currently playing within an establishment, the establishment media server tallying the rating data from patrons and providing a statistical compilation back to patrons of the establishment… a data collection and presentation system in which users can view the most popular songs played within a location based physical establishment over a particular period of time”).
Marsico further teaches that popularity can be categorized (¶ 40, “The ability to categorize and sort survey feedback response information by demeanor category is a very useful and important feature/aspect of the subject matter described herein.”), and wherein the level of popularity is based on a type of client device (¶ 67, “Module 208 includes logic that is adapted to analyze the 100 survey responses and determine that the user has repeatedly visited/patronized surveying entity X and surveying entity Y in the past 3 months. Based on this usage profile, module 208 is adapted to identify another surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location. This surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location is referred to herein as an "introducible" surveying entity. As the term suggests, an introducible surveying entity is one that the analytics algorithm or profiling logic associated with module 208 determines may be of interest to the user based on the user's observed usage/patronage patterns.”) (Examiner note: Applicant’s specification describes determining popularity of an item for a particular client device, and at most compares profiles of users and not the type of client device.  Therefore, this portion of Marsico teaches the claim limitation based on the Applicant’s support in their own specification.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the surveying using scanable codes of Marsico with the surveying resulting in option to purchase the product of Norris.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving sales and adding profit through the surveying capability.  The ability to buy a product that is relevant to the survey at hand creates incentive for the user being surveyed to easily make a purchase at the end of the process.  It further will increase sales volume by easily directing customers to buying more product.  	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the surveying using scanable codes of Marsico with the product purchasing with item popularity of Rosenberg.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving sales and adding profit through the surveying capability.  Users want to know reviews and other indicators from other consumers on products.  Providing popularity data may help to incentivize the user to make the purchase if they know others are also buying it, which would increase sales.  

Regarding claim 2, Marsico, Norris, and Rosenberg teach the system of claim 1.  Marsico teaches wherein each of the response data records includes a string defining a survey question, and wherein the selectable keywords represent responses to the survey question (¶ 29, “In one embodiment, scan code reader module 106 is adapted to receive digital image information associated with a photographed scan code icon, such as a quick response (QR) code, bar code, or other graphic encoding format. Reader module 106 analyzes and decodes or extracts digital information encoded within the scan code icon image. The extracted information may comprise information that is representative, for example, of an alphanumeric text string, a numeric code. The extracted information may identify a surveying entity (e.g., business entity) and a surveying entity location (e.g., a store or retail location associated with a business entity). The extracted information also identifies a specific survey subject area (e.g., service quality, food quality, location ambiance, etc.). It will be appreciated that a survey subject area may be presented to a user in the form of a question (e.g., "How was the food quality?" etc.). The decoded scan code information is provided to an associated server application module via communication module 118. In an alternate embodiment, scan code reader module 106 is adapted to receive digital image information from camera module 102 and to communicate the digital image information (e.g., JPEG) to an associated server application module via communication module 118 where decoding processing is performed. In one embodiment, information that identifies or can be used to identify a survey client module user (e.g., user name, user ID, session ID, etc.) is also provided to the server application module.”). 

Regarding claim 3, Marsico, Norris, and Rosenberg teach the system of claim 1.  Marsico teaches the server configured, responsive to receiving the message from the client device, to repeat the retrieval of a response data record, the transmission of the selectable keywords, and the receipt of a selection from the client device until each of the response data records have been retrieved (¶ 43, “The decoded information extracted from the QR code icon is then processed and the subsequently received subject-specific survey response option information stored in a manner similar to that described above. Module 208 may also access provisioned follow-up survey rules and communicate follow-up survey content to the user based on the provisioned rules. Module 208 may subsequently receive follow-up survey response information from the user, and log or record this follow-up survey response information and again access the provisioned follow-up survey rules and communicate additional follow-up survey content to the user based on the provisioned rules.”). 

Regarding claim 4, Marsico, Norris, and Rosenberg teach the system of claim 1.  Marsico teaches the server configured, responsive to receiving the keyword or graphic selection from the client device, to select a further response data record based on the keyword selection (¶ 41, “Further associated with the "Service Was Poor" response option are five follow-up survey response options that are presented to the user in the event that user selects the "Service Was Poor" response option. User input with regard to these subject-specific survey and associated follow-up survey solicitations is communicated from the mobile device to the server application where it is validated, stored, analyzed and reported to the surveying entity. It will be appreciated that additional follow-up survey content, associated with some or all of the five follow-up response options, may be provisioned and communicated to a user during the course of a survey transaction/session and as such multiple levels of follow-up survey content "nesting" is contemplated.”). 


Regarding claim 10, the claim recites substantially similar limitations to claim 1.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 11, the claim recites substantially similar limitations to claim 2.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 12, the claim recites substantially similar limitations to claim 3.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 13, the claim recites substantially similar limitations to claim 4.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 19, Marsico, Norris, and Rosenberg teach the system of claim 1.  Rosenberg teaches further comprising: providing, as part of the second message, a rate of change in the popularity of each of the products of the product combination (¶ 34, “the establishment media server is enabled to send a message to the portable computing device of a patron of an establishment indicating the number of pending media selections within a current playlist for that establishment, (d) the establishment media server is enabled to send a message to the portable computing device of a patron of an establishment indicating the total time of media play pending in a current playlist for that establishment, (e) the patrons of an establishment may send rating data to the establishment media server relating to a media item currently playing within an establishment, the establishment media server tallying the rating data from patrons and providing a statistical compilation back to patrons of the establishment… a data collection and presentation system in which users can view the most popular songs played within a location based physical establishment over a particular period of time”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the surveying using scanable codes of Marsico with the product purchasing with item popularity of Rosenberg.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving sales and adding profit through the surveying capability.  Users want to know reviews and other indicators from other consumers on products.  Providing popularity data may help to incentivize the user to make the purchase if they know others are also buying it, which would increase sales.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623